Title: From James Madison to John Steele, 19 July 1802
From: Madison, James
To: Steele, John


Dear Sir
Washington July 19. 1802
I have recd. your favor inclosing a letter to you from Genl. Davie on the subject of Mr. Barnett & Mr Mountflorence. It may not be improper to enable you to inform General Davie, that Mr. Barnett has been appointed Consul at Antwerp, a place not unlikely to become soon of importance, & for which there have been sundry candidates. It is not known whether it will be acceptable to him or not. Should a vice Consulate at Paris be deemed expedient by the President, the pretensions of Mr. Mountflorence, with the recommendation of Genl. Davie, will of course be brought to his view. With great respect & esteem I remain Dr Sir Your most Obedt. servt.
James Madison
 

   
   RC (Nc-Ar: Steele Papers).


